721 So. 2d 1197 (1998)
STATE of Florida, Petitioner,
v.
Eddie J. GALLOWAY, Respondent.
No. 97-3411.
District Court of Appeal of Florida, First District.
November 19, 1998.
Robert A. Butterworth, Attorney General, and Charmaine M. Millsaps, Assistant Attorney General, Tallahassee, for Petitioner.
Nancy A. Daniels, Public Defender, and Glen P. Gifford, Assistant Public Defender, Tallahassee, for Respondent.
PER CURIAM.
The State appealed an order denying its Motion for Written Finding of Sexual Predator Status, from the Circuit Court of Escambia County, Kenneth L. Williams, Judge. *1198 We treat the appeal as a Petition for Writ of Certiorari and grant the petition.[1]
Respondent, Eddie J. Galloway, pled nolo contendere on February 25, 1997, to two counts of sexual battery on a child under 12 years of age, a capital felony. Both offenses occurred prior to October 1, 1996. On June 11, 1997, the trial court held a hearing on the State's motion to declare respondent a sexual predator and denied the motion in the belief that sexual predator status could not be imposed after sentencing. However, respondent's crimes qualified him for sexual predator status under former section 775.23(2)(a), Florida Statutes (1995), and a trial court does have the power to impose sexual predator status post-sentencing under sections 775.21(4)(a)(2) and 775.21(4)(b)(2), Florida Statutes (1997). See Collie v. State, 710 So. 2d 1000 (Fla. 2d DCA 1998); Fletcher v. State, 699 So. 2d 346 (Fla. 5th DCA 1997), review denied, 707 So. 2d 1124 (Fla.1998); State v. Carrasco, 701 So. 2d 656 (Fla. 4th DCA 1997); Downs v. State, 700 So. 2d 789 (Fla. 2d DCA 1997). Accordingly, we grant the Petition for Writ of Certiorari, quash the order below, and remand for further proceedings.
MINER and LAWRENCE, JJ., and McDONALD, PARKER LEE, Senior Judge, concur.
NOTES
[1]  While a defendant, pursuant to Florida Rule of Appellate Procedure 9.140(b)(1)(C), may appeal an order that imposes sexual predator status, there is no corollary for the State. See Downs v. State, 700 So. 2d 789 (Fla. 2d DCA 1997).